UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 08-6542



MAURICE ROBINSON,

                Plaintiff - Appellant,

          v.


KIMBERLY S. TAYLOR, Superior Court Judge; MICHELLE WALKER,
Assistant District Attorney; KAREN S. BIERNACKI, Assistant
District Attorney,

                Defendants - Appellees.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Jr.,
District Judge. (1:08-cv-00080-WO-RAE)


Submitted:   July 31, 2008                 Decided:   August 8, 2008


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Maurice Robinson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Maurice   Robinson   appeals   the   district   court’s   order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.      We have reviewed

the record and find no reversible error.        Accordingly, we affirm

for the reasons stated by the district court.      Robinson v. Taylor,

No. 1:08-cv-00080-WO-RAE (M.D.N.C. Mar. 28, 2008).          We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                               AFFIRMED




                                - 2 -